 1                                                              Hon. Richard A. Jones
 2

 3

 4

 5

 6
                        UNITED STATES DISTRICT COURT
 7                     WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE
 8

 9   UNITED STATES OF AMERICA,

10                          Plaintiff,             No. CR18-5605RAJ

11          v.
                                                   ORDER DIRECTING RELEASE
12   JACOB WILSON,                                 OF DEFENDANT FROM
                                                   CUSTODY
13                          Defendant.

14
         The Court releases Defendant from the Federal Detention Center by 9:00 a.m.
15
     on Friday, March 20, 2020, to the custody of his brother, Jordan Young.
16
         Defendant’s Appearance Bond entered August 16, 2019, is modified to add the
17
     following condition:
18

19
            The defendant shall participate in the location monitoring program
20          with Active Global Positioning Satellite technology. The defendant is
            restricted to his residence at all times except for medical necessities
21          and court appearances, or other approved activities. The defendant
22          shall abide by all program requirements, and must contribute towards
            the costs of the services, to the extent financially able, as determined
23          by the location monitoring specialist. The location monitoring
            specialist will coordinate the defendant’s release with the U.S.
24
            Marshals.
25

26


     ORDER – 1
 1        Additionally, Defendant will have daily contact with his probation officer via
 2   text or as otherwise directed. All other conditions of the Appearance Bond remain
 3   in full force and effect.
 4

 5        DATED this 18th day of March, 2020.

 6

 7

 8
                                                            A
                                                     The Honorable Richard A. Jones
                                                     United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER – 2
